NUMBER 13-21-00247-CR

                                  COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI – EDINBURG


                                   IN RE RUDY MELCHOR


                           On Petition for Writ of Mandamus.


                               MEMORANDUM OPINION

   Before Chief Justice Contreras and Justices Benavides and Silva
          Memorandum Opinion by Chief Justice Contreras1

        On August 9, 2021, relator Rudy Melchor filed a petition for writ of mandamus

asserting that the trial court erred in denying relator’s motion for continuance because

“the State of Texas refused to disclose the credentials and expert opinions of the State of

Texas’ designated medical and forensic expert witnesses sufficiently before the beginning

of trial.” See TEX. CODE CRIM. PROC. ANN. art. 39.14 (detailing the scope of discovery

available to a defendant in a criminal case). Relator also filed a first amended motion for


        1 See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is not
required to do so.”); id. R. 47.4 (distinguishing opinions and memorandum opinions).
emergency stay through which he seeks to stay all trial court proceedings, including the

trial of this matter which is currently set for August 16, 2021, pending resolution of this

original proceeding. Finally, relator filed the reporter’s record from the hearing held on

August 9, 2021, concerning relator’s motion for continuance.

      To be entitled to mandamus relief, the relator must establish both that he has no

adequate remedy at law to redress his alleged harm, and that what he seeks to compel

is a ministerial act not involving a discretionary or judicial decision. In re Harris, 491

S.W.3d 332, 334 (Tex. Crim. App. 2016) (orig. proceeding); In re McCann, 422 S.W.3d

701, 704 (Tex. Crim. App. 2013) (orig. proceeding). If the relator fails to meet both

requirements, then the petition for writ of mandamus should be denied State ex rel. Young

v. Sixth Judicial Dist. Ct. of Apps. at Texarkana, 236 S.W.3d 207, 210 (Tex. Crim. App.

2007). It is the relator’s burden to properly request and show entitlement to mandamus

relief. See State ex rel. Young, 236 S.W.3d at 210; In re Pena, 619 S.W.3d 837, 839 (Tex.

App.—Houston [14th Dist.] 2021, orig. proceeding).

      Under normal circumstances, “a trial court’s decision to refuse a continuance is

reversible only for an abuse of discretion,” and thus, the court’s ruling on a motion for

continuance is discretionary rather than ministerial. Matamoros v. State, 901 S.W.2d 470,

478 (Tex. Crim. App. 1995) (en banc); Collier v. Poe, 732 S.W.2d 332, 346 (Tex. Crim.

App. 1987) (orig. proceeding) (en banc) (stating that “as a general rule the determination

of whether to grant a continuance lies with the sound discretion of the court”).

Nevertheless, such decisions may be ministerial when, for instance, a statute renders the

granting of a motion for continuance to be a ministerial duty. See Collier, 732 S.W.2d at


                                            2
346 (discussing the legislative continuance embodied in TEX. CIV. PRAC. & REM. CODE

ANN. § 30.003); Ojeda v. State, 916 S.W.2d 609, 610 (Tex. App.—San Antonio 1996, pet.

ref’d) (stating that, if properly requested, “a legislative continuance is mandatory,” and the

“trial court lacks any discretion in such a circumstance; instead, it serves a merely

ministerial function”). Similarly, a trial court’s rulings involving discovery under article

39.14 of the Texas Code of Criminal Procedure are typically discretionary. See Dickens

v. Ct. of Apps. for the Second Supreme Jud. Dist. of Tex., 727 S.W.2d 542, 552 (Tex.

Crim. App. 1987) (orig. proceeding) (concluding that “appeal is an adequate remedy in

criminal cases for determination of the correctness of a trial judge’s pretrial discovery

orders”). Nevertheless, again, this general rule is subject to exception when there is a

“right” to the requested discovery. See Dickens, 727 S.W.2d at 551–52 (discussing the

right to discovery regarding exculpatory or mitigating evidence); In re Hartman, 429

S.W.3d 680, 682 (Tex. App.–Beaumont 2014, orig. proceeding) (stating that “decisions

involving pretrial discovery of evidence that is exculpatory, mitigating, or privileged are

not discretionary”); see also TEX. CODE CRIM. PROC. ANN. art. 39.14 (a), (h) (requiring the

production of evidence “material to any matter involved in the action” and “any

exculpatory, impeachment, or mitigating document, item, or information in the

possession, custody, or control of the state that tends to negate the guilt of the defendant

or would tend to reduce the punishment for the offense charged”); Watkins v. State, 619

S.W.3d 265, 290 (Tex. Crim. App. 2021) (construing whether evidence is “material” under

art. 39.14).




                                              3
       The Court, having examined and fully considered the petition for writ of mandamus,

the limited record provided, and the applicable law, is of the opinion that the relator has

not established his entitlement to the relief sought. Accordingly, we deny the petition for

writ of mandamus and the first amended motion for emergency stay.



                                                              DORI CONTRERAS
                                                              Chief Justice


Do not publish.
TEX. R. APP. P. 47.2 (b).

Delivered and filed on the
12th day of August, 2021.




                                            4